      Case 4:20-cv-02236 Document 65 Filed on 04/16/21 in TXSD Page 1 of 4
                                                                                      United States District Court
                                                                                        Southern District of Texas

                                                                                           ENTERED
                       IN THE UNITED STATES DISTRICT COURT                                 April 16, 2021
                       FOR THE SOUTHERN DISTRICT OF TEXAS                               Nathan Ochsner, Clerk
                                 HOUSTON DIVISION

SCOTT SULLIVAN, FRANK           §
DELLACROCE, et al.,             §
                                §
                  Plaintiffs,   §
                                §
VS.                             §                             CIVIL ACTION NO. H-20-2236
                                §
STEWART A. FELDMAN, THE FELDMAN §
LAW FIRM LLP, et al.,           §
                                §
                  Defendants.   §

                                MEMORANDUM AND ORDER

       The defendants filed an “emergency motion” and an amended “emergency motion,”

seeking a swift response. The circumstances they present are neither an emergency, particularly

in a court dealing with the impact of a global pandemic, nor a basis for the relief they seek.

       The defendants ask the court to intervene in ongoing arbitration proceedings by ruling on

two issues: whether the parties’ arbitration agreement allows for class arbitration; and whether a

discovery order requiring production of certain documents was proper. The defendants also

challenge this court’s jurisdiction over recently removed cases that are part of this sprawling set

of proceedings.

       The parties’ arbitration agreement is one reason this court declines to provide the relief the

defendants seek. The agreement delegates to the arbitrator not only the exclusive right to decide

issues of “arbitrability,” but also to resolve “all disputes and challenges to the formation and

enforceability of this arbitration agreement.” (Docket Entry No. 2-1 at 15). The parties stated

their intent to “divest the courts of all powers in disputes involving the parties, except to compel

arbitration, and to confirm, vacate or enforce award. The courts shall have no jurisdiction over
      Case 4:20-cv-02236 Document 65 Filed on 04/16/21 in TXSD Page 2 of 4



legal or equitable (including injunctive) matters. The arbitration decision shall be final and binding

in all respects.” (Id.).

        This broad delegation clause, and the absence of any explicit provision barring class actions

in the arbitration, mean that this court has no basis to intrude at this stage. The Supreme Court has

repeatedly confirmed that parties may delegate arbitrability and arbitration issues to the arbitrator.

See Lamps Plus, Inc. v. Varela, 139 S. Ct. 1407, 1417 (2019) (“[P]arties are free to authorize

arbitrators to resolve [gateway arbitrability] questions.”); Henry Schein, Inc. v. Archer & White

Sales, Inc., 139 S. Ct. 524, 530 (2019) (“This Court has consistently held that parties may delegate

threshold arbitrability questions to the arbitrator, so long as the parties’ agreement does so by ‘clear

and unmistakable’ evidence.”); Rent-A-Ctr., W., Inc. v. Jackson, 561 U.S. 63, 68–69 (2010) (“We

have recognized that parties can agree to arbitrate ‘gateway’ questions of ‘arbitrability,’ such as

whether the parties have agreed to arbitrate or whether their agreement covers a particular

controversy.”).

        The Fifth Circuit has consistently held that the availability of class arbitration is a

“gateway” arbitrability issue. See 20/20 Commc’ns, Inc. v. Crawford, 930 F.3d 715, 718–19 (5th

Cir. 2019). If the parties agree to delegate arbitrability issues to the arbitrator, then they agree to

delegate the class-arbitration issue, unless their agreement contains a clear class-arbitration bar.

See Sun Coast Res., Inc. v. Conrad, 956 F.3d 335, 338 (5th Cir. 2020) (an arbitration agreement,

without a class-arbitration bar, delegating to the arbitrator “any controversy or claim arising out of

or relating to [the] employment relationship with [the defendant] . . . strongly indicate[d] that the

parties bargained for the arbitrator to decide class arbitrability”); 20/20 Commc’ns, Inc., 930 F.3d

at 720 (an arbitration agreement’s “class arbitration bar” signaled the parties’ intent to retain “the

presumption that questions of class arbitration are decided by courts rather than arbitrators”);

Robinson v. J & K Admin. Mgmt. Servs., Inc., 817 F.3d 193, 197 (5th Cir. 2016) (“[I]f parties agree

                                                   2
      Case 4:20-cv-02236 Document 65 Filed on 04/16/21 in TXSD Page 3 of 4



to submit the issue of arbitrability to the arbitrator, then the availability of class or collective

arbitration is a question for the arbitrator instead of the court.”).

        Beyond this point, the court’s previously expressed reluctance to intrude in the middle of

an ongoing contract-based arbitration remains. (Docket Entry No. 57). A party’s repeated return

to court when disappointed by interim arbitration rulings, particularly in arbitration proceedings

the party agreed to and before arbitrators it selected, is antithetical to the purpose of arbitration.

See Folse v. Richard Wolf Med. Instruments Corp., 56 F.3d 603, 605 (5th Cir. 1995). Judicial

review is appropriate after a final award is issued, but not after interim procedural decisions. The

court tasked with the final-award review will meet the challenge, at the appropriate time and with

a complete record. Review of the approach to the class-action issues pending before the arbitrators

is not warranted. The court’s reluctance is reinforced by the appearance in the current record that

the factual basis for the emergency relief the defendants seek—a request by arbitrators for court

guidance—is, at best unclear, and at least overstated. (Docket Entry No. 62 at 2–3).

        On the discovery issue, the courts are clear that when, as here, the arbitration clause is

broad and the arbitrator’s exclusive powers include discovery, the court should not step in to

second guess discovery rulings during the arbitration. See, e.g., Folse, 56 F.3d at 605; Alamo

Moving & Storage One Corp. v. Mayflower Transit, 46 F. App’x 731 (5th Cir. 2002) (per curiam)

(“[T]he [arbitration] clause simply does not provide for discovery, leaving the issue in the hands

of the arbitration panel. Nothing about the clause is oppressive or unreasonable.”); Blue Cross Blue

Shield Mass., Inc. v. BCS Ins. Co., 671 F.3d 635, 638 (7th Cir. 2011) (“[J]udges must not intervene

in pending arbitrations.”).

        Finally, the argument as to the lack of removal jurisdiction is an insufficient basis for the

relief the defendants seek. Among other gaps, the argument fails sufficiently to account for the

relationship between the recently removed cases and the case that the defendants themselves

                                                    3
      Case 4:20-cv-02236 Document 65 Filed on 04/16/21 in TXSD Page 4 of 4



removed to federal court, with no indication of an uncertain jurisdictional basis for doing so. The

argument also glosses over the fact that the recently removed cases were filed in an attempt to

undermine this court’s order compelling arbitration. The Fifth Circuit has affirmed injunctions to

protect a prior court order compelling arbitration. See Fuentes v. DIRECTV, Inc., 245 F. App’x

408, 409 (5th Cir. 2007) (“[E]njoining the state small-claims-court action was necessary to protect

the district court’s order compelling arbitration of [the plaintiffs’] late-fee-payment claim.

Otherwise, the determination that arbitration was the contractually-agreed-upon method for

resolving that claim would be undermined.”).

       There is no emergency giving this case the privilege to jump to the front of the line,

leapfrogging over other cases with more acute needs for prompt judicial time and attention. There

is no emergency that warrants the relief the defendants seek. The parties picked arbitration. The

parties agreed that the arbitration would proceed until the issuance of the final award, which might

then be appropriate for judicial review and enforcement. The parties must comply with the choices

they made.

       The motion and amended emergency motion, (Docket Entry Nos. 59, 60), are denied.



               SIGNED on April 16, 2021, at Houston, Texas.


                                                            _______________________________
                                                                     Lee H. Rosenthal
                                                              Chief United States District Judge




                                                 4
